The opinion of the court was delivered by
Ludlow, J.
On review of this case, the court of errors and appeals are of the opinion that the conclusions and findings of the learned vice-chancellor on which the decree in said case; as advised by him, is made, are not warranted by the evidence and the law. The decree of the court of chancery is reversed, and the bill should be dismissed, with costs.
For reversal — Garrison, Lippincott, Ludlow, Magie, Van Syckel, Bogert, Dayton, Hendrickson, Nixon — 9.
For affirmance — Dixon, Barkalow — 2.